Citation Nr: 1543990	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-01 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left elbow disability.

2.  Entitlement to a disability rating in excess of 20 percent for a service-connected left shoulder disability.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to service connection for a left elbow disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of September 2008 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The RO reopened the Veteran's left elbow claim in an October 2010 statement of the case (SOC).  Nevertheless, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing is of record.

On July 31, 2015, VA received a timely notice of disagreement with respect to a July 16, 2015, rating decision which denied entitlement to a higher rating for a service-connected left shoulder disability.  Thus, the issue is currently before the Board and has been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  


The issues of entitlement to a higher rating for a left shoulder disability, service connection for right elbow and right knee disabilities, and the merits of the claim for service connection for a left elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2000 rating decision confirmed a previous denial of service connection for a left elbow disability.  The decision was not appealed and is now final.

2.  Evidence received since September 2000 is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The September 2000 RO decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The criteria to reopen the claim of service connection for a left elbow disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service treatment records reflect that the Veteran injured his left elbow as a result of a motor vehicle accident while in service in March 1978.  Some swelling was noted, but there was no dislocation or fracture indicated.  

A history of a left elbow injury was noted on the Veteran's August 1979 separation examination; the examiner did not state whether there were any chronic residuals stemming from that incident.  

The Veteran filed a claim of service connection for a left elbow disability in August 1979, immediately upon his discharge from service.  The AOJ denied the claim in December 1979 on the grounds that there was no evidence of chronic residuals stemming from the Veteran's in-service left elbow injury.  The Veteran was notified of the decision and his appellate rights by a January 1980 letter.  He did not initiate an appeal; as a result, the December 1979 rating decision is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979). 

The Veteran filed a claim to reopen in August 2000, which was denied in a September 2000 rating decision.  The Veteran did not initiate an appeal; as a result, the September 2000 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the September 2000 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Medical evidence received since September 2000 shows bone spurs in the left elbow.  The Veteran has also testified as to a continuity of left elbow pain since his in-service injury.  He is competent to report the onset and frequency of symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because the statements suggest that the Veteran has chronic residuals of the in-service left elbow injury, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a left elbow disability and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Accordingly, the claim of entitlement to service connection for a left elbow disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim for service connection for a left elbow disability is reopened; and to this extent, the appeal is allowed.  




REMAND

In May 2008, the Veteran reported that he has been treated at facilities in the VA South Texas Healthcare System since January 2003.  VA records dating from May 2003 to June 2003; March 2007 to September 2008; December 2007 to September 2010; and August 2014 to June 2015 are of record; however, the remaining records are outstanding.  Notably, an April 2014 supplemental statement of the case indicates that VA treatment records from September 2010 to January 2014 were reviewed; however, these notes are not of record.  Remand is required so that the outstanding VA treatment records may be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran underwent a VA examination of his right and left elbow in May 2010.  The examiner found that the Veteran's right elbow was "clinically normal."  He attributed the Veteran's left elbow bone spur to aging, but did not offer an adequate rationale for this finding, nor did he consider the Veteran's competent reports of a continuity of left elbow pain since his discharge from service.  A new VA examination must be scheduled upon remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

During the May 2010 examination, the Veteran advised the examiner that he was in receipt of disability benefits from the Social Security Administration (SSA) as a result of his left elbow disability.  The Veteran's SSA records must be obtained, as they are likely relevant to the appeal.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has been diagnosed with degenerative joint disease of the right knee, which he attributes to the general rigors of military life, as well as the March 1978 motor vehicle accident in which he injured his left elbow.  As there is evidence of a current right knee disability, an in-service incident, and a potential nexus between the two, a VA examination of the Veteran's right knee must be scheduled.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran indicated at his January 2015 hearing that he received treatment for his claimed disabilities from a non-VA treatment provider, Dr. H.  Dr. H.'s records must therefore be obtained, pending any necessary release from the Veteran, as they are likely relevant to his claim.  38 C.F.R. § 3.159(c)(1).  

Finally, in July 2015, the Veteran submitted a timely notice of disagreement with respect to the denial of a higher rating for his service-connected left shoulder disability.  The AOJ has not and must now issue a SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since January 2003 that are not already of record, including clinical notes dating from September 2010 to January 2014, and since June 2015.  If such records are unavailable, the record must be clearly documented to that effect.

2.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If such records are unavailable, the record must be clearly documented to that effect.

3.  Contact the Veteran and request that he provide written authorization to obtain records from all non-VA doctors, including Dr. P.H., who have treated him for his claimed disabilities.   

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's disabilities.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner is to identify any current disabilities affecting the Veteran's right elbow, left elbow and right knee.  Then, after reviewing the evidence of record, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right elbow, left elbow, or right knee disabilities had their onset during service, to include a March 1978 motor vehicle accident that is documented in the service treatment records, or, in the case of the Veteran's right knee disability, to the general rigors of military life.  The examiner must consider the Veteran's competent reports of a continuity of left and right elbow pain, as well as right knee pain, since service, as well as the notation of a history of left elbow injury on the August 1979 separation examination.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Issue an SOC for the issue of entitlement to a higher rating for the service-connected left shoulder disability.  This issue should only be returned to the Board if the Veteran perfects a timely substantive appeal.

6.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


